Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, reading on claims 1-9, in the reply filed on 7/5/22 is acknowledged.  The traversal, reading groups I and II, is on the ground(s) that the office has not established that the proposed alternative is a materially different process or an example of a process with a materially different product.  This is not found persuasive because the product as claimed can be used in a materially different process of using that product such as a process directed to different separation that is not separating oil and water.  The traversal, reading groups II and III, is on the ground(s) that the office has not established evidence of record to show that the claimed product can be made as the office alleges or that the claimed process can be used to make a different product.  This is not found persuasive because the product as claimed can be made by another and materially different process such as a process which does not require a film.  The traversal that a search of all the claims would not impose a serious burden on the Office.  This is not found persuasive because the inventions and species have acquired a separate status in the art in view of their different classification; the inventions and species have divergent subject matter; the field of search required is different for each invention and species; the prior art applicable to one invention and/or species would not likely be applicable to another invention or species.  
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of species A1 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that there must be a patentable difference between the species; the Examiner has not provided any reasons or examples to support a conclusion that the species are patentably distinct.  This is not found persuasive because this restriction is based on species; the requirement to restrict based on species is that that species are mutually exclusion; the species notes in species A are mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.
SpecificationThe lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 8, the limitation “consisting essentially of the silicon carbide nanoparticles…polyvinylpyrrolidone” renders the claim indefinite.  The scope of the claim is not clear.  It is not clear if other components are excluded from the material.  Independent claim 1 is directed towards open transitional language of “comprising”.  Applicant has the burden of showing that the introduction of additional components would materially change the characteristics of applicant’s invention.  See MPEP 2111.03. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is rejected as it does not clearly limit the subject matter of the claim upon which it depends; the transitional language “consisting essentially of” does not further limit claims 7, 6, and 1.  It is not clear what is excluded from the claim with “consisting essentially of” language.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See MPEP 2111.03 (III).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by CN101711954 English Translation by Jiangsu (Jiangsu).
In regard to claim 1, Jiangsu teaches a membrane sorbent (pg. 118, hollow fibre membrane; pg. 118, abstract DWPI, hollow-fiber membrane).  Jiangsu teaches silicon carbide nanoparticles dispersed in a polymer matrix (pg. 118, inorganic nanometer particles, silicon carbide nanometer particle; pg. 118, abstract DWPI,, silicon carbide nanoparticles).  Jiangsu teahces the polymer matrix comprising a polysulfone polymer (pg. 118, polysulphone; pg. 118, abstract DWPI, polysulfone) and a second polymer (pg. 118, pore forming agent, polyvinyl alcohol; pg. 118, abstract DWPI, pore foaming agent).  Jiangsu teaches the membrane sorbent comprises the silicon carbide nanoparticles at a weight percentage in a range of 1-6 wt% relative to the total weight of the membrane sorbent (pg. 118, inorganic nanometer particles, silicon carbide nanometer particle, 0.5-20% inorganic nanometer particle; pg. 118, abstract DWPI, inorganic nanoparticles 2-7 wt %; pg. 120, claim 2, 4-6% inorganic nanometer particle).  
In regard to claim 2, Jiangsu teaches a weight ratio of the polysulfone polymer to the second polymer is in a range of 1.0 to 5.0 (pg. 118, 3-40% polysulfone; 0.5-20% pore forming agent; pg. 118, abstract DWPI, polysulfone 15-25, pore-foaming agent 7-15). 
In regard to claim 6, Jiangsu teaches the second polymer is polyvinylpyrrolidone (pg. 118, abstract DWPI, polyvinylpyrrolidone).
In regard to claim 7, Jiangsu teaches the second polymer is polyvinylpyrrolidone (pg. 118, abstract DWPI, polyvinylpyrrolidone). 
In regard to claim 8, Jiangsu teaches consisting essentially of silicon carbide nanoparticles and the polymer matrix (pg. 118, inorganic nanometer particles, silicon carbide nanometer particle; pg. 118, abstract DWPI, silicon carbide nanoparticles; pg. 118, polysulphone; pg. 118, abstract DWPI, polysulfone; pg. 118, pore forming agent, polyvinyl alcohol; pg. 118, abstract DWPI,pore foaming agent).  Jiangsu teaches the polymer matrix consists essentially of the polysulfone polymer and polyvinylpyrrolidone (pg. 118, polysulphone; pg. 118, abstract DWPI, polysulfone; pg. 118, pore forming agent, polyvinyl alcohol; pg. 118, abstract DWPI, pore foaming agent). 
In regard to claim 9, Jiangsu teaches the membrane sorbent is hydrophilic (pg. 118, hydrophilicity).  Regarding limitations recited in claim 9 which are directed to specific properties, regarding water drop contact angle, of membrane sorbent recited in said claim, it is noted that once a membrane sorbent is disclosed to comprise silicon carbide nanoparticles dispersed in a polymer matrix where the polymer matrix comprises a polysulfone polymer and a second polymer and the silicon carbide nanoparticles are at a weight percentage in a range of 1-6 wt%, and therefore is the same as the membrane sorbent of claim 9, it will, inherently, display recited properties.  See MPEP 2112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN101711954 English Translation by Jiangsu (Jiangsu), as noted above.
In regard to claim 3, Jiangsu teaches the limitation as noted above.  Jiangsu does not explicitly teach a porosity in a range of 55-70%.  Jiangsu teaches a porous material (pg. 118, pore-foaming agent).  Jaingsu teaches improves surface performance and increase in hydrophilicity and mechanical intensity by modifying the membrane.  
As the membrane sorbent surface performance, hydrophilicity, and mechanical intensity are variables that can be modified, among others, by adjusting said porosity, the precise porosity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed porosity cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the porosity of the membrane of Jiangsu to obtain the desired balance between surface performance, hydrophilicity, and mechanical intensity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over CN101711954 English Translation by Jiangsu (Jiangsu), as noted above, in view of Size and Surface Chemistry Tuning of Silicon Carbide Nanoparticles by Alekseev et al. (Alekseev).
In regard to claim 4, Jiangsu teaches the limitation as noted above.  Jiangsu does not teach the silicon carbide nanoparticles have a surface area in a range of 80 to 180 m2/g. 
Alekseev teaches the surface area of silicon carbide is 110 m2/g (pg. 13564).  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the silicon carbide would have a surface area in a range of 80 to 180 m2/g as this is the typical range for silicon carbide surface area. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CN101711954 English Translation by Jiangsu (Jiangsu), as noted above, in view of US Patent Publication No. 20180179071 by Wen et al. (Wen).
In regard to claim 5, Jiangsu teaches the limitation as noted above.  Jiangsu does not teach the silicon carbide nanoparticles have an average pore size in a range of 2.7 to 3.5 nm and a pore volume in a range of 0.15 to 0.35 cm3/g. 
Wen teaches silicon carbide with an average pore size in a range of 2.7 to 3.5 nm ([0074]).  Wen teaches silicon carbide with a pore volume in a range of 0.15 to 0.35 cm3/g ([0073]).  It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that the silicon carbide would have an average pore size in a range of 2.7 to 3.5 nm and a pore volume in a range of 0.15 to 0.35 cm3/g as these are typical ranges of pore size and pore volume for silicon carbide. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958. The examiner can normally be reached 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777